Citation Nr: 1423449	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-27 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center at the 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the 45 months of education benefits under the Dependent's Educational Assistance (DEA) program, to include consideration of special restorative training. 

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to March 1971, including service in Vietnam.  The appellant is the Veteran's daughter.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision issued by the Veterans Affairs (VA) Education Center at the Muskogee, Oklahoma Regional Office (RO) in which the appellant's claim of entitlement to an extension of the 45 months of education benefits under the Dependent's Educational Assistance (DEA) program was denied.  

The Board most recently remanded the case for additional development in November 2012.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant received 45 months of charged DEA for courses taken from August 23, 2003 through March 12, 2009.

2.  The evidence does not show that the appellant requires an extension to pursue special restorative training or that she qualifies for courses under the special assistance for the educationally disadvantaged program. 


CONCLUSION OF LAW

The criteria for an extension of DEA benefits beyond March 12, 2009 have not been met.  38 U.S.C.A. §§ 3501, 3511, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3020, 21.3021, 21.3041, 21.3044, 21.3300, 21.3344 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations had been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Generally, VA has a statutory duty to notify an appellant of the evidence necessary to substantiate a claim and to assist her in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, that duty is not applicable in cases where, as here, undisputed facts render an appellant ineligible for the benefit claimed and further factual development could not lead to an award.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, notice is not required in this case.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In such situations, an opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim and VA is not required to develop the evidence to substantiate a claim where that claim cannot be substantiated because there was no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOGCPREC5-2004 (June 23, 2004).  The United States Court of Appeals for Veterans Claims (Court) has also held that where the law, and not the underlying facts or development of facts are dispositive in a matter, the Veterans Claims Assistance Act of 2000 can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the November 2012 Board remand, RO attempted to contact the appellant concerning her eligibility for special restorative training by means of a letter sent to her address of record in July 2013; the appellant did not respond to that letter which was not returned by the United States Postal Service.  The Vocational Rehabilitation and Employment (VR&E) Division of the Oakland RO also attempted to establish contact with the appellant; letters were sent to her address of record and to her father's (the Veteran) address in July 2013.  The appellant did not respond to the VR&E letter which was not returned by the United States Postal Service.  VA is unable to provide any further assistance without some response to the request for information from the appellant and without the appellant appearing for testing.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).  Therefore, substantial compliance with the remand directives has been achieved.

II.  Merits of the Claim

The appellant seeks to have her DEA extended beyond March 12, 2009.  She states that VA stopped her benefits when she was actively enrolled in courses which would result in her graduation with a college degree.  She contends that she is entitled to such benefits because she has been diagnosed with math dyslexia which she avers delayed her expected graduation.  After reviewing the record, however, the Board finds no legal basis to support the extension of her DEA.  Therefore, the appeal must be denied. 

The record shows that appellant is eligible for DEA based on her father's receipt of service-connected disability benefits.  See 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  However, the issue in this case is not whether the appellant is eligible for Chapter 35 benefits, but whether she is entitled to an extension of those benefits beyond the 45 months established by law. 

DEA is provided pursuant to Chapter 35, Title 38, United States Code.  See 38 U.S.C.A. §§ 3501, 3512.  The period of eligibility for a child of the veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  The 45 month period of entitlement need not be consecutive but must be completed before the period of eligibility lapses.  38 U.S.C.A. § 3511(a); 38 C.F.R. § 21.3044(b).  

The 45 month limitation may be exceeded only where no charge against the entitlement is made based on a course or courses pursued by a spouse or surviving spouse under the special assistance for the educationally disadvantaged program; or where special restorative training authorized under law exceeds 45 months.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(c), 21.3300(c), 21.3344(c).

In this case, the appellant was born in November 1985 and was awarded DEA benefits as of August 2003.  After the initial grant of benefits, the appellant made a number of changes to her program with multiple withdrawals and subsequent re-enrollments.  The record reflects that she attended classes at Napa Valley College, Norfolk State University and San Jose State University.  In August 2005, the appellant was notified that she qualified for up to five months of extra entitlement that could only be used to pursue a high school diploma or college refresher, remedial or deficiency courses.  She was also informed that based on her current enrollment in this type of training, she would have four months of remaining entitlement for such training and that this would not reduce her regular entitlement.  The record reflects that the appellant eventually used all five months of this extra entitlement.

In December 2008, the appellant's request for additional months of entitlement was denied.  As reflected in the July 2009 Statement of the Case, the claim was denied on the ground that she had received her maximum entitlement of 45 months of DEA benefits; that is, her Chapter 35 benefits had been exhausted on March 11, 2009.  Therefore, VA terminated her education benefits, effective March 12, 2009.

The appellant does not dispute that she received 45 months of charged benefits.  Rather, she contends that her VA education benefits should be extended.  It must be emphasized that generally, an eligible child has a period of 45 months to use her benefits.  That 45 month period must be used at some time during her eight years (ninety-six months) of eligibility between her eighteenth and twenty-sixth birthdays.  Such time frames allow the appellant flexibility in tailoring her educational schedule to fit her particular needs.  Because the appellant used her 45 months of benefits prior to her twenty-sixth birthday, she must fall under one of the exceptions which would permit her to extend those benefits.  That is, she must require special restorative training or special assistance for the educationally disadvantaged. 

Special restorative training may be prescribed by VA where needed to overcome or lessen the effects of a physical or mental disability for the purpose of enabling an eligible child to pursue a program of education, special vocational program or other appropriate goal.  Such courses may include (1) Speech and voice correction or retention, (2) Language retraining, (3) Speech (lip) reading, (4) Auditory training, (5) Braille reading and writing, (6) Training in ambulation, (7) One-hand typewriting, (8) Nondominant handwriting, (9) Personal, social and work adjustment training, (10) Remedial reading, and (11) Courses at special schools for mentally and physically disabled or (12) Courses provided at facilities which are adapted or modified to meet special needs of disabled students.  38 U.S.C.A. § 3540; 38 C.F.R. § 21.3300.

Although the appellant claims to have a learning disability, math dyslexia, there is no competent evidence of record that she requires any of the courses noted above.  As previously noted, the RO attempted to schedule the appellant for testing by the VR&E Division, but the appellant never contacted VA concerning this testing.  While there is evidence that the appellant was enrolled in some remedial classes during the course of her college education, the evidence does not show that the appellant required special restorative training.  In fact, the courses for which she seeks an extension are part of a program leading to a baccalaureate degree and she has indicated that she wants to pursue graduate education.  Thus, an extension in not warranted under the circumstances outlined in 38 C.F.R. § 21.3300(c), or as specified in 38 C.F.R. § 21.3044(c) (2).  Therefore, the Board finds that the appellant does not meet the criteria for an extension based on the need for restorative training.

The special assistance for the educationally disadvantaged program is applicable only to eligible spouses or surviving spouses of deceased veterans.  Since the appellant is the Veteran's daughter, an extension is not warranted on that basis.  38 C.F.R. §§ 21.3044(c)(1), 21.3045, 21.3344. 

Because the appellant's assertions do not fit within the narrowly defined circumstances under which more than 45 months of Chapter 35 DEA may be awarded, there is no legal basis for an extension of DEA beyond March 12, 2009.  The law is dispositive of the issue and the Board is bound by the laws and regulations governing this issue.  Therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to educational assistance benefits in excess of 45 months under Chapter 35, Title 38, United States Code, is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


